Citation Nr: 1828963	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  12-23 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for diabetes mellitus with diabetic foot ulcers.  

2.  Entitlement to service connection for pruritus, claimed as a skin disability, to include as due to herbicide exposure.

3.  Entitlement to service connection for erectile dysfunction claimed as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969, to include service in the Republic of Vietnam from May 1968 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from July 2011 and December 2011 rating decisions. 

In July 2011, the RO denied the Veteran's claim for service connection for a skin disability.  In August 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2012.  In January 2015, the RO issued a supplemental statement of the case (SSOC), continuing the denial of this claim.

The July 2011 rating decision also denied the Veteran's claim for service connection for erectile dysfunction, to include as due to service-connected ischemic heart disease (IHD).  In August 2011, the Veteran filed a NOD and expanded the scope of his erectile dysfunction claim to include consideration of secondary service connection due to service-connected diabetes mellitus.  In December 2011, the RO denied service connection for erectile dysfunction, to include as due to diabetes mellitus.  In February 2012, the Veteran filed a NOD.  In June 2012, the RO issued an SOC denying service connection for erectile dysfunction, including as due to IHD and diabetes mellitus.  In August 2012, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals), and the RO issued an SSOC in January 2015, continuing the denial of these claims.  
In December 2011, the RO awarded service connection and assigned an initial, 20 percent rating for type II diabetes mellitus, effective August 8, 2011.  In February 2012, the Veteran filed an NOD as to the initial rating assigned.  A SOC was issued in June 2012.  The Board notes that no timely substantive appeal on this matter has been filed.  Nonetheless, given various administrative actions which may have led the Veteran to believe that the matter of a higher initial rating for diabetes was on appeal-to include issuance of the January 2015 SSOC addressing the matter-the Board finds that the filing of a timely substantive appeal with respect to this claim has, effectively, been waived.  See, e.g., Percy v. Shinseki, 23 Vet. App. 37 (2009).

In August 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC; a transcript of that hearing is of record.

As the Veteran disagreed with the initial rating assigned following the award of service connection for diabetes, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999)(distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In September 2015, the Veteran submitted additional evidence, along with a written waiver of initial consideration of the evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2017).

In November 2015, the Board, inter alia, remanded the claims on appeal listed on the title page, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the evidence.  After accomplishing further action, the AMC continued to deny service connection for a skin disability and erectile dysfunction, as well as a rating in excess of 20 percent for diabetes mellitus (as reflected in a November 2016 supplemental SOC (SSOC)) and returned those matters to the Board for further consideration. 

In November 201, the Board also remanded the Veteran's claim for an initial rating in excess of 30 percent for PTSD for issuance of an SOC.  An SOC was issued in May 2016; however, as the Veteran did not timely file a substantive appeal to perfect an appeal as to that matter, this issue is not before the Board. 

In February 2017, the Executive in Charge and Interim Vice Chairman advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).

In July 2017, the Board remanded the claims on appeal, to the RO, via the Appeals Management Center in Washington, DC, for additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims on appeal (as reflected in a February 2018 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration. 

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Since the August 8, 2011, effective date of the award of service connection, the Veteran's diabetes mellitus has required either oral hypoglycemic agent and restricted diet or insulin and restricted diet, but has not required regulation of activities within the meaning of the applicable diagnostic criteria; and the associated diabetic foot ulcers provide no basis for any higher or additional rating.

3.  The applicable schedular criteria are adequate to evaluate the Veteran's diabetes mellitus with diabetic foot ulcers at all pertinent points, and no claim of unemployability due to the disability has been raised.  
4.  Although the Veteran served in Vietnam during the Vietnam War era, and is presumed to have been exposed to herbicide agents, to include Agent Orange, during such service, pruritis is not among the skin disabilities deemed etiologically related to such exposure.

5.  Although not diagnosed with pruritus during service, the Veteran's service treatment records note a skin rash, he has credibly asserted experiencing continuous skin symptoms (skin rash) since service; and competent medical opinion  evidence on the question of whether the Veteran's current pruritus had its onset in service is, at least, in relative equipoise.

6.  The only competent opinions to address whether there is a medical relationship between the Veteran's erectile dysfunction and his service-connected posttraumatic stress disorder (PTSD), diabetes mellitus, and IHD, to include prescribed medication to treat these disorders, weigh against the claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus with diabetic foot ulcers are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Codes (DCs) 7913, 8522 (2017).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for pruritus are met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2017).

3.  The criteria for service connection for erectile dysfunction claimed as secondary to service-connected disabilities are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

Given the favorable disposition of the claim for service connection for pruritus, the Board finds that all notification and development actions needed to fairly adjudicate that matter has been accomplished.

Pertinent to the remaining matters herein decided, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004; Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AO.  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

With respect to the service connection issue on appeal, in a June 2011 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also provided the information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The July 2011 rating decision reflects the initial adjudication of the claim for service connection after issuance of this letter.  

As for the initial rating claim on appeal, a December 2011 pre-rating letter provided pertinent notice to the Veteran in connection with what was then a claim for service connection for diabetes mellitus.  After the December 2011 award of service connection for diabetes mellitus, the Veteran filed a disagreement with the initial rating assigned.  No additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless, the SOC and SSOCs reflect that the Veteran has been provided notice of the applicable criteria for evaluating diabetes mellitus (and, hence, what he needs to support a higher rating.

Also, consistent with applicable duty to assist provisions of the VCAA, the record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant evidence pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA treatment records, service treatment records, and reports of VA examination and opinion.  Also of record and considered in connection with the claim is the transcript of the August 2015 Board hearing, along with various written statements from the Veteran and his representative.  The Board finds that no further action to develop any claimsherein decided, prior to appellate consideration, is required.

As for the August 2015 Board hearing, the Veteran was provided the opportunity to orally set forth his contentions before the undersigned VLJ.  During the hearing, the undersigned enumerated the issues on appeal, to include the increased rating claim for diabetes mellitus and the service connection claim for erectile dysfunction.  Pertinent to the issues decided herein, testimony was elicited from the Veteran regarding the symptoms and severity of his service-connected diabetes mellitus. Also, information was elicited from the Veteran regarding the nature and history of the Veteran's erectile dysfunction and why he believed it was related to his service-connected disabilities, and whether further evidentiary development was required.  Although the submission of specific evidence was not explicitly suggested, any omission in this regard was cured by the further development subsequently conducted pursuant to the Board's November 2015 and July 2017 remands.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.

As for the Board's November 2015 and July 2017 remands, the Board instructed the AOJ to obtain outstanding VA treatment records, request any additional information from the Veteran regarding outstanding private (non-VA) records, and to schedule the Veteran for examinations to determine the severity of service-connected diabetes mellitus and VA medical opinions to determine the etiology of the Veteran's erectile dysfunction.  In response, updated VA treatment records were obtained, and the AOJ sent a letter to the Veteran requesting information concerning outstanding private (non-VA) record.  The Veteran has not identified any treatment provider from whom pertinent records are outstanding.    Also, the Veteran was afforded VA examinations to obtain information as to the severity of service-connected diabetes mellitus and VA medical opinions were obtained to determine the etiology of the Veteran's erectile dysfunction.  On each occasion, the AOJ subsequently readjudicated the claims, as directed, followed by a period for response before the claims were returned to the Board.

As such, the Board finds that there has been substantial compliance with the prior remand directives, such that no further action in this regard is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, not strict, compliance is required). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any  claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on the claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

B.  Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following a grant of service connection, evaluation of the medical evidence since the award to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran's diabetes mellitus has been assigned a 20 percent rating under DC 7913.  

Under DC 7913, a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A maximum, 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

Within the criteria for a 100 percent rating, "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  This definition also applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, medical evidence is required to support this criterion for a 40 percent rating.  See id. at 364.

The rating of diabetes mellitus under DC 7913 includes successive rating criteria, whereby the evaluation of each higher rating includes the criteria of each lower rating, such that if a component is not met at any one level, a veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 'and' in a statutory provision means that all of the conditions listed in the provision must be met).

Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1).

Turning to the relevant evidence of record, in December 2011, the Veteran was afforded a VA examination.  The Veteran reported that his treatment for his diabetes mellitus consisted of a restricted diet and oral hypoglycemic agent(s), and that he did not require regulation of activities as part of medical management of diabetes mellitus.  The examiner noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemia less than two times per month, and that the Veteran had zero episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization over the past 12 months.  The examiner found that the Veteran did not have any complications or conditions due to diabetes mellitus.  The examiner concluded that that the Veteran's diabetes mellitus does not impact his ability to work.

A May 2014 VA treatment record, as well as January 2014 and October 2014 private treatment records show that the Veteran underwent diabetic foot examinations.  The treatment providers identified an ulceration forefoot first metatarsal and a diabetic ulcer of the left foot on the plantar surface.  Specifically, in the January 2014 private treatment record, the examining physical documented that the Veteran had bilateral foot pain, redness, and swelling which deceased with antibiotics.  The examining physician indicated that the Veteran has a superficial ulcer plantar left first metatarsal head measuring 1. 5-centimeter (cm) x 1 cm with a superficial granular tissue and diagnosed a superficial non-infected diabetic ulcer left foot.  Moreover, in the October 2014 private physician diagnosed diabetic foot ulcer.

In October 2016, the Veteran was afforded a VA examination.  The examiner noted that the Veteran's treatment for his diabetes mellitus included oral hypoglycemic agent(s), and that the Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  The examiner indicated that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemia less than two times per month, and that the Veteran had zero episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization over the past 12 months.  The examiner found that the Veteran did not have any complications or conditions due to diabetes mellitus.  The examiner concluded that that the Veteran's diabetes mellitus does not impact his ability to work.

In a July 2017 letter, J.H. Morgan, Jr., DPM., indicated that the Veteran has foot issues, to include foot ulcers, that are directly related to his diabetic neuropathy.  J.H. Morgan, Jr., DPM., explained that he has treated the Veteran for left foot ulcers and that he is a diabetic with neuropathy. 

In an August 2017 VA medical opinion, a VA physician indicated that he reviewed the Veteran's claims file and noted that the Veteran's diabetes mellitus is stable and well controlled with oral medications.  The August 2017 VA physician noted that the Veteran's VA and private treatment records, dated in May 2014, show an ulceration of forefoot first metatarsal and diabetic wounds of the foot.  The VA physician stated the Veteran's ulceration of forefoot first metatarsal and diabetic wounds of the foot are most likely medically related to the service-connected diabetes mellitus.  The examiner concluded that "there is insufficient evidence to warrant or confirm a diagnosis of other acute or chronic complications of diabetes mellitus, including diabetic peripheral polyneuropathy or its residuals."

Considering the pertinent evidence in light of the applicable rating criteria and rating considerations noted above, the Board finds that a rating in excess of 20 percent for rhe Veteran's diabetes mellitus is not warranted at any point since the effective date of the award of service connection.  Specifically, while the evidence shows that the Veteran's diabetes mellitus treatment has included oral hypoglycemic agent(s) and a restricted diet, the evidence does not support a finding that the Veteran has required regulation of activities due to his diabetes mellitus, as detailed by DC 7913 (defining regulation of activities as the avoidance of strenuous occupational and recreational activities).  See 38 C.F.R. § 4.119.  Therefore, the criteria for a higher, 40 percent rating are not met.  As the higher ratings all require regulation of activities, it follows that the criteria for an even higher rating (60 or 100 percent) likewise are not met.

In accordance with Note (1), the Board has also considered whether the Veteran has complications diabetes mellitus and, if so, whether it would provide a basis for any higher or additional rating.  

In this regard, the evidence reflects that the Veteran has a current diagnosis of diabetic foot ulcers.  See, e.g., VA treatment record dated in May 2014 and J.H. Morgan, Jr., DPM,'s letter dated in July 2017.  Moreover, J.H. Morgan, Jr., DPM, and the August 2017 VA opinion provider related the Veteran's foot ulcers to his service-connected diabetes mellitus.  The Board notes that August 2017 opinion provider indicated that the Veteran's foot ulcers were due to his service-connected diabetes mellitus; however, the August 2017 opinion provider concluded that there is insufficient evidence to confirm a diagnosis complications of diabetes mellitus.  The Board finds that the portion of the August 2017 opinion provider's statement is afforded no probative value, as the statement is internally inconsistent, because the opinion provider specifically noted the Veteran's diagnosed diabetic foot ulcers of record.  In summary, the evidence reflects that the Veteran's diabetic foot ulcers are etiologically related to the service-connected diabetes mellitus.  Based on the evidence of record, the Board finds that diabetic foot ulcers are a complication of the Veteran's service-connected disability of diabetes mellitus.

As indicated above, Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  

While diabetic foot ulcers will be considered a complication of the Veteran's service-connected diabetes mellitus, the evidence does not demonstrate that such diabetic foot ulcers have manifested to a compensable degree.  The evidence reflects that the Veteran's diabetic foot ulcers primarily affects the left foot, with only reporting of pain in the right foot during the January 2014 private treatment visit.  With regard to the degree of impairment, the Board notes that various VA examinations did not indicate that the Veteran had any limitations due to his diabetic foot ulcers.   Treatment providers have identified superficial non-infected diabetic ulcer left foot.  And in the January 2014 private treatment record, the examining physical documented that the Veteran had bilateral foot pain, redness, and swelling which deceased with antibiotics.

To this end, the evidence does not demonstrate that diabetic foot ulcers has manifested in symptoms which would warrant a compensable rating and does not demonstrate a compensable rating under the following: moderate paralysis of the musculocutaneous nerve (superficial peroneal) (DC 8522) or neuritis (DC 8622) or neuralgia (DC 8722); moderate paralysis of the anterior tibial nerve (deep peroneal) (DC 8523) or neuritis (DC 8623) or neuralgia (Diagnostic Code 8723); mild incomplete paralysis of the internal popliteal nerve (tibial) (DC 8524) or neuritis (DC 8624) or neuralgia (DC 8724); or mild incomplete paralysis of the posterior tibial nerve (DC 8525) or neuritis (DC 8625) or neuralgia (DC 8725).  38 C.F.R. § 4.124a (2017).  DC 8522 specifically contemplates a noncompensable rating for disability analogous to only mild paralysis of the musculocutaneous nerve.  38 C.F.R. § 4.124a .

The evidence of record demonstrates that the diagnosed diabetic foot ulcers are a noncompensable complication of the Veteran's diabetes mellitus.  See 38 C.F.R. § 4.115a (2017).  Based on this evidence, the Board finds that diabetic foot ulcers are  noncompensable complication of the Veteran's diabetes mellitus, as contemplated by DC 7913. 38 C.F.R. § 4.119.  Note 1 of DC 7913 specifically provides that compensable complications of diabetes will be rated separately (unless they are part of the criteria used to support a 100 percent rating, which is not applicable in this Veteran's case), and that "[n]oncompensable complications are considered part of the diabetic process under diagnostic code 7913."  38 C.F.R. § 4.119.

Therefore, as a compensable rating is not warranted, diabetic foot ulcers as complications of the diabetes mellitus are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1).

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's diabetes mellitus with diabetic foot ulcers have reflected to be so exceptional or so unusual as to render the schedular criteria for evaluating the disability inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra.

However, if the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, supra.

Here, the Board finds that the applicable rating criteria for diabetes mellitus with diabetic foot ulcers reasonably describe the Veteran's disability level and symptomatology throughout the course of the period on appeal.  The criteria address the nature of the treatment regimen.  Notably, the evidence of record does not indicate that the schedular criteria are inadequate to rate the Veteran's diabetes mellitus with diabetic foot ulcers.  In short, the Veteran's disability picture for the period under consideration is contemplated by the rating schedule, and the assigned schedular rating is, therefore, adequate.  See Thun, 22 Vet. App. at 115.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case the Veteran has not asserted nor has the evidence shown that his diabetes mellitus has rendered him unable to secure and follow all substantially gainful employment at any pertinent point.  Under these circumstances, the Board concludes that a claim for a TDIU due to diabetes mellitus has not been raised in conjunction with the instant claim for a higher initial rating and need not be addressed herein.

For the foregoing reasons, the Board concludes that there is no basis for staged rating for the disability under consideration, and that the claim for an initial rating in excess of 20 percent, for diabetes mellitus with diabetic foot ulcers must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of higher ratings at any pertinent point, that doctrine is not applicable here.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be established on a secondary basis for disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence showing (1) the existence of a current disability, and (2) that the current disability either (a) was caused by or (b) was or is aggravated (chronically worsened beyond natural progression) by a service-connected disability. See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The determinations as to whether elements of a claim are met are based on an analysis of all the evidence of record and evaluation of its competency, credibility and probative value.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  
 
In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b) (West 2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


1.  Skin Disability

The Veteran claims that his skin disability is due to his Vietnam military service, to include as due to herbicide exposure.  Specifically, he asserts that he has had a rash, or skin condition on his arm, in and since service.  See, e.g., Veteran's claim dated November 2010 and Board hearing transcript dated in August 2015.

Here, the Veteran's service records indicate that he served in the Republic of Vietnam.  Thus, exposure to an herbicide agent is conceded based on the circumstances of the Veteran's military service.  See 38 U.S.C. § 1116(f) (2012).   

Certain disabilities are presumed to be related to exposure an herbicide agent are listed at 38 C.F.R. § 3.309(e).  However, in this case, the Veteran has been diagnosed with a skin disability presumed to be related to exposure to herbicide agents.  Nevertheless, the Veteran is not precluded from establishing service connection for a skin disability on a basis other than an herbicide agent presumption laws and regulations.  See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).

The Veteran's April 1967 enlistment examination report includes no reference to skin complaints, findings or diagnosis. 

In letters dated in 1968, written by the Veteran to his mother during service, he reported that he had located on his arm and that he self-treated with Mycology.  He also stated that he went the doctor for treatment for his rash and that the doctor informed him that his rash was either allergies or nerves.  Additionally, in one of the letters dated in 1968, he also suggested that the bumps on his arm might be due to insect bites. 

VA treatment records document the Veteran's complaints of an intermittent skin rash which he reportedly self-medicated with Mycology ointment.  See, e.g., VA treatment records dated October 2010.  Notably, in the October 2010 VA treatment record, the VA treatment provider noted that upon physician examination the Veteran had a rash on his arm; the treatment provider also noted that the Veteran has been using Mycology since his service.

In a March 2011 lay statement, A.E. Gaston reported that he served in the military with the Veteran and that he remained a friend following service.  A.E. Gaston stated that he witnessed the Veteran's complaints of a rash during service and following service. 

In a January 2012 VA dermatology consult, the physician noted that the Veteran has had a pruritic rash since 1968, when he was in Vietnam and that the Veteran has been treated without relief.  The physician also diagnosed eczema, xerosis, and pruritus.

A February 2013 private biopsy report shows a diagnosis of interface, not contact dermatitis, possibly resulting from an underlying drug reaction.

During the August 2015 Board hearing, the Veteran testified that his rash began in Vietnam and has continued to this day, never fully resolving.  

In October 2016, the Veteran was afforded a skin diseases examination.  The examiner diagnosed melanoma and Grover's rash.  The examiner provided a negative nexus opinion as to the Veteran's melanoma and Grover's rash and his military service.  The examiner reasoned that the Veteran's diagnosed skin disabilities are not covered under the [agent orange] guidelines."  Moreover, the examiner stated that the Veteran's in-service skin rash was caused by the "insect bites as reported by [the V]eteran," and the Veteran's current skin rash is in a different location than his in-service skin rash.  Furthermore, the examiner indicated that the Veteran's melanoma is currently in remission and it was not diagnosed within a year of separation from military service.

An August 2017 addendum opinion by a VA physician notes review of the Veteran's claims file.  The physician opined that the Veteran's Grover's rash and melanoma did not have their onset during service, or are otherwise not medically related to his military service, to include presumed exposure to herbicides during Vietnam service.  Specifically, as to the Grover's rash, the opinion provider explained that it is a separate and distinct skin condition than the in-service skin rash, and the Grover rash is not what was noted in service.  Furthermore, the opinion provider stated there is no clinical correlation between Grover's rash and melanoma and Agent Orange exposure.  Moreover, the opinion provider indicated that the Veteran's STRs and immediate post-service treatment records are silent as to any diagnoses of Grover's rash or melanoma until three or four years decades following service.  The opinion provider also explained that Grover's disease mostly affects middle aged men and men older than 50 years old. "[t]he pruritic skin rash is located principally on the trunk/chest as crops of discrete papulovesicular lesions.  The opinion provider noted that precipitating factors include heavy sweating and excessive, sun exposure.

First, as for the requirement of current disability, the evidence of record shows a current diagnosis of pruritus.  See, e.g., VA treatment record dated in January 2012. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement for a current disability is met if a disability has been present at any point during the claim period).  

Second, as for the requirement of an in-service injury or event, the Veteran claims that he had a rash during service.  To this end, letters dated in 1968, from the Veteran to his mother during service, reveal that the Veteran reported that he had a rash or skin condition during service that he self-treated with Mycology.  Indeed, the Veteran's service treatment records do not reflect diagnosis of or treatment for a rash during military service; however, in letters dated contemporaneous to his service reflect his reports of a skin rash during service, which the Veteran is competent to report.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay person is competent to testify as to matters within his or her personal knowledge, to include symptoms observed or experienced.  As the Board finds no reason to question the veracity of these assertions, skin rash in service is established.

As such, this claim turns on third requirement for service connection-whether the pruritus had its onset during, or is otherwise related to, the Veteran's military service.  See 38 C.F.R. § 3.303(a) ("service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces").

The Board notes that the Veteran is competent to report matters within his personal knowledge-such as events that occurred in service, as well as the nature, onset, and continuity of his pruritus symptoms.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  As indicated, the Veteran's letters dated during the time of his active military service indicate that he had a rash and that he treated it with Mycology.  Since service, lay statements by the Veteran and others indicate that the Veteran has experienced recurrent skin rash symptoms since service.  Importantly one of the lay statements is from a former service member who served with the Veteran who stated that he observed the Veteran's rash during service and after service.  Importantly, a VA treatment provider in January 2012 noted the Veteran's current diagnosis of pruritus and he has had a pruritic rash since 1968, when he was in Vietnam.  Furthermore, in the October 2010 treatment record, the VA treatment provider indicated that the Veteran has a rash on his arm and has treated it with Mycology since his service.  

The Board finds that the above VA treatment providers' statements are probative as to whether the Veteran's current pruritus had its onset during service.  See Fed. R. Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons")).  Moreover, the Board finds persuasive the Veteran's complaints of skin rash during service and his reports that he treated it with Mycology, and that, following service, the Veteran has continued to treat his rash with the same medication.  

The competent and credible lay evidence of record establishes that the Veteran had a skin condition during service and that his current skin condition, pruritus, has been ongoing since service.  

Although there is no medical opinion with a rationale between the Veteran's in-service skin condition during service and his post-service diagnosis of pruritus, such evidence is not necessary in light of the lay evidence of record concerning the onset and recurrence of his symptoms.  See Buchanan, 451 F.3d at 1335 ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself"); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) ("Lay evidence may provide sufficient support for a claim of service connection . . . .").  Thus, a remand for yet another opinion could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination"); Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Lastly, the Board notes that the evidence record includes multiple negative opinions between the Veteran's other diagnosed skin disabilities, namely melanoma and Grover's rash; however, there is no negative nexus opinion with respect to the diagnosed pruritus and the Veteran's military service.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C. § 5107(b); Gilbert, supra. 

Given the facts noted above, and with resolution of all reasonable doubt on certain elements of the claim in the Veteran's favor, the Board finds that service connection for pruritus is warranted.  

2. Erectile Dysfunction

The Veteran asserts that his erectile dysfunction is due to his service-connected PTSD, diabetes mellitus, and/ or IHD, to include prescribed medications therefor, such as Cozar.  See, e.g., Veteran's claim dated in August 2011 and Board hearing transcript dated in August 2015.  

In July 2011, the Veteran was afforded a VA genitourinary examination, at which time he reported that, after he was diagnosed with hypertension, he was not able to achieve an erection.  The examiner diagnosed the Veteran with organic erectile dysfunction and opined that it was less likely than not caused by or related to his service-connected IHD.  The examiner reasoned that the Veteran's erectile dysfunction has several risk factors to include that the Veteran's age "50, hypertension, metoprolol, dyslipidemia and history of [alcohol] use disorder."

In December 2011, the Veteran was afforded a VA examination for evaluation of his service-connected diabetes mellitus.  The VA examiner reviewed the Veteran's claims file, examined the Veteran, and opined that his erectile dysfunction is not caused or related to his service-connected diabetes mellitus.   The examiner reasoned that the erectile dysfunction predates his diagnosis of diabetes mellitus by 7 years.  Moreover, the examiner indicated that the Veteran has multiple risk factors for erectile dysfunction, to include aging, hypertension, hyperlipidemia, and his history of alcohol use. 

In a January 2012 statement, the Veteran's spouse reported that the Veteran's onset of his erectile dysfunction was in 1990 and that the Veteran's private treating physician related it to his heart medication and his hypertension. 

In a September 2012 VA examination report, the examiner indicated stated that the Veteran's erectile dysfunction etiology is unknown and that it may be multifactorial and most likely due to multiple risk factors to include hypertension.

In an October 2012 statement, Dr. J.L. Perrien, Board Certified Neurologist, indicated that he has known the Veteran since 1985 and that the Veteran sought treatment for headaches and high blood pressure in 1993, at which time the Veteran was prescribed medication, Cozar, to control his high blood pressure.  Thereafter, the Veteran complained of "having problems with" erectile dysfunction."

In an October 2016 examination report, the examiner reviewed the claims file, interviewed the Veteran, and opined that the Veteran's service-connected diabetes mellitus, ischemic heart disease, to include prescribed medications, did not cause or aggravate the erectile dysfunction.  The examiner explained that erectile dysfunction pre-existed the Veteran's diabetes mellitus.  The examiner also stated that, as to the IHD, a "nexus cannot be sustain[ed] by current medical literature, nor by the use of Cozaar as declared in 2011(statement not supported by PDR drug profile)."  The examiner stated that the Veteran's erectile dysfunction is likely due to his age, low testosterone levels (as documented on his medical records), and other causes such as water accumulation and hernia, malignancy.  Notably, his past alcohol use cannot be completely ruled out as a cause to his erectile dysfunction. 

In an August 2017 VA opinion, a VA physician reviewed the veteran's claims file and opined that the Veteran's erectile dysfunction is not caused or aggravated by his service-connected PTSD, to include any medications prescribed to treat his PTSD.  The physician reasoned that the Veteran's erectile dysfunction began in 1993, at which time the Veteran was diagnosed and treated with medication for hypertension.  The examiner indicated that the Veteran has several risk factors for erectile dysfunction such as his age, hyperlipidemia, and hypertension to include his prescribed medication for his hypertension such as beta blockers and thiazide diuretics.  The physician concluded that "[a]fter age 55 years, the vast majority of individuals have [erectile dysfunction] due to natural age-related degeneration of the male organs.  Forty percent of males have age related [erectile dysfunction]  onset in their early 40's with further age related progression."

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for erectile dysfunction claimed as secondary to service-connected disabilities must be denied.

First, the evidence shows that the Veteran has a current diagnosis of erectile dysfunction.  See, e.g., VA examination report dated in July 2011.

Second, the Veteran has asserted that his erectile dysfunction is due to his service-connected disabilities, to include IHD, diabetes mellitus, and/or PTSD.  The Veteran is in fact service-connected for the above disabilities.

Third, with respect to the remaining question of whether the Veteran's service-connected PTSD, diabetes mellitus, and/or IHD, to include prescribed medication therefor, caused or aggravated his currently diagnosed erectile dysfunction, there is no medical comment or opinion to support any such finding.  Rather, the record includes several VA medical opinions of record that address this question, and all the opinions-rendered in July 2011, December 2011, October 2016, and August 2017-weigh against the claim.  In particular, the Board finds that the most recent opinions are entitled to significant probative weight, as they were based on a review of the claims file and the examiners and opinion providers provided rationales for their conclusions based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Notably, the VA opinion providers have attributed the Veteran's erectile dysfunction to other risk factors, to include his nonservice-connective hypertension.  Likewise, in an October 2012 statement, Dr. J.L. Perrien, one of the Veteran's private treating physicians, also indicated that after the Veteran was noted to have high blood pressure in in 1993 and was prescribed Coza, to control his high blood pressure, the Veteran complained of "having problems with" erectile dysfunction."  

While the Veteran's wife has indicated that doctors have related the Veteran's erectile dysfunction to his heart disability, her assertions as to what doctors told her and her husband does not constitute competent evidence of the required nexus.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Moreover, there is no such opinion of record. 

Finally, to whatever extent the Veteran and his wife attempt to assert the existence of a medical relationship between his erectile dysfunction and one or more service-connected disability(ies), such attempt must fail.   As noted, like other matters within his or her personal knowledge, the Veteran is competent to report his symptoms and his wife is competent to report her observations of him.   However, neither the Veteran or his wife has the appropriate medical training or expertise to competently opine on questions of diagnosis and etiology for complex medical disabilities, such as the one at issue here.  Such matters involve internal processes not observable or otherwise perceived through the senses; hence, such matters are within the province of individuals with special knowledge, training, and experience.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). See also Jandreau, 492 F.3d at 1377 n. 4 (providing that lay persons are not competent to diagnose cancer).  As lay statements as to diagnosis or medical etiology have no probative value in connection with this claim, the Veteran can neither establish his claim, nor counter the probative medical opinion of record, on the basis of such lay assertions, alone. 

For all the foregoing reasons, the Board finds that service connection for erectile dysfunction claimed as secondary to service-connected disabilities must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence weighs against the claim.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.








	(CONTINUED ON NEXT PAGE)




ORDER

An initial rating greater than 20 percent for diabetes mellitus with diabetic foot ulcers is denied. 

Service connection for pruritus is granted.

Service connection for erectile dysfunction, claimed as secondary to service-connected disabilities, is denied.





____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


